      6:20-cv-02749-MGL-KFM         Date Filed 04/07/21     Entry Number 94        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

LEON EDWARDS,                                     §
         Plaintiff,                               §
                                                  §
vs.                                               §
                                                  §    Civil Action No. 6:20-02749-MGL
JAMES PARISH, TRAVIS REESE, O.                    §
COLBERT, J. BROWN, DAYSHAWN                       §
JOHNSON, and M. CLEVELAND,                        §
            Defendants.                           §


  ORDER ADOPTING THE REPORT AND RECOMMENDATION AND GRANTING
    PLAINTIFF’S MOTION TO VOLUNTARILY DISMISS DEFENDANT REESE

         Plaintiff Leon Edwards (Edwards), proceeding pro se, filed this civil action against James

Parish, Travis Reese (Reese), O. Colbert, J. Brown, Dayshawn Johnson, and M. Cleveland

(collectively, Defendants) alleging violations of his constitutional rights pursuant to 42 U.S.C.

§ 1983.

         This matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge recommending Edwards’s motion to voluntarily dismiss Reese

from this case be granted and that the dismissal be without prejudice. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
   6:20-cv-02749-MGL-KFM            Date Filed 04/07/21       Entry Number 94         Page 2 of 2




determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on December 9, 2020. To date, Defendants have

failed to file any objections. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Edwards’s motion to dismiss Reese from this case is GRANTED.

Accordingly, Reese is hereby DISMISSED WITHOUT PREJUDICE from this case.

       IT IS SO ORDERED.

       Signed this 7th day of April 2021, in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
